DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to application filed 08/27/2021, where claims 1-20 are currently pending.


Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 6 and 17, the US Patent App. Pub. No. 20210271498 (Morota), discloses acquiring logs including input operation history and application history, where estimation model calculates evaluation value for each hint item using machine learning to determine the likelihood would be sought by the user.  Display the hint item having evaluation value of a predetermined value or more.  However, Morota does not teach that the logs used with the estimation model are thumbnail images of screen display with the functional element used.  The Japanese Patent App. Pub. No. 2004355392 (Nishida), the US Patent App. Pub. No. 20060123341 (Smirnov), the US Patent App. Pub. No. 20110246880 (Horton), and the US Patent App. Pub. No. 20090019099 (Kunz), either alone or in combination, also do not remedy the deficiencies of Morota above.  As such, the subject matter as presented in claims 6 and 17, when view as a whole, are allowable over the cited prior art discussed above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 10, 12, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morota et al., (US 20210271498 A1) (hereinafter Morota).

Referring to claim 1, Morota teaches a non-transitory computer-readable recording medium storing a program executable by at least one processor of an information processing apparatus, the at least one processor being operative to:
acquire first state data indicating a state in which a first target person has used a functional element realized by execution of a target program (“The log acquirer 140 acquires a log at occurrence of a predetermined event. The log includes one or both of the user's input operation history and the application history”, ¶ [0037], fig. 1; “The log includes a user's input operation history and an application history”, ¶ [0053], fig. 2.  Examiner recognizes the first state data as the log.  Examiner further recognizes the target program as the application corresponding to the application history); 
acquire estimation data for estimating information on the functional element matched to the first target person, in accordance with an arithmetic model, on the basis of the acquired first state data (“The first estimation model 142 calculates, based on the input log, a first evaluation value for each of the hint items that are obtained by separating a plurality of hints into categories. Here, the plurality of hints are prepared as usage hints for the user. The first evaluation value represents likelihood of whether each of the hint items is a hint item that includes one or more hints sought by the user. Specifically, the first estimation model 142 calculates a first evaluation value of each of the hint items”, ¶ [0038], fig. 1.  Examiner recognizes the arithmetic model as the estimation model), the arithmetic model being generated by machine learning based on at least one of second state data indicating a state in which a second target person different from the first target person has used the functional element in a past and the first state data saved in a past (“The estimation model generator 220 generates a first estimation model 142 that estimates one or more first evaluation values, each of which is linked with the corresponding hint item, by use of machine learning. In the machine learning, the following inputs (i) and (ii) are made: (i) logs of a plurality of the information processing apparatuses 100 (e.g., smartphones) carried by users”, ¶ [0048], figs. 1 and 2.  Examiner recognizes the second state data as the a log corresponding to one of the users.  Examiner further recognizes the second target person as one of the users); and 
cause a presentation unit to present the information on the functional element on the basis of the acquired estimation data (“The hint display controller 148 displays on the output device 190 one or more hint items, in each of which the first evaluation value is the first predetermined value or greater, from among the hint items”, ¶ [0040], fig. 1).  

Referring to claim 4, Morota further teaches the recording medium according to claim 1, 15wherein the at least one processor is operative to cause the presentation unit to present information varying in quantity according to a plurality of types of said functional elements on the basis of the estimation data (the quantity of words in the contents of the hint varies according to the functional elements, e.g., “Email”, “Chat”, “Phone”, “Wi-Fi”, fig. 5).  
20

Referring to claim 5, Morota further teaches the recording medium according to claim 1, wherein the information on the functional element is support information showing a way of use corresponding to a plurality of types of said functional elements (“Each of the plurality of hints is prepared as a usage hint for the user”, Abstract).

Referring to claim 10, Morota further teaches the recording medium according to claim 1, 
wherein the at least one processor is operative to acquire at least one of the first state data and the second state data together with teacher data different from the first state data and the second state data, and update the arithmetic model by machine learning on the basis of the teacher data and the at least one of the first state data and the second state data (“The estimation model learner 150 is an example of a learner that reflects, in the first estimation model 142, a result of the user's input operation for the displayed hint items. The estimation model learner 150 updates the first estimation model 142, based on the following (i) and (ii): (i) the result of whether any of the hint items, in each of which the first evaluation value is the first predetermined value or greater, is selected by the user (i.e., the hint items displayed by the hint display controller 149), and (ii) a log recorded in a predetermined period immediately before”, ¶ [0079]; “the estimation model learner 150 learns the result of input operation made by the user. In addition, the estimation model learner 150 may update the first estimation model 142, based on the following (i) and (ii): (i) the result of whether one or more sub-items, which are included in a hint item that is selected by the user, was helpful, and (ii) a log recorded in a predetermined period immediately before”, ¶ [0080]).  

Regarding claims 12, 15, and 16, these claims recite the information processing method stored on the non-transitory computer-readable recording medium of claims 1, 4, and 5 respectively; therefore, the same rationale of rejection is applicable. 

Regarding claim 20, the instant claim recites the information processing apparatus that performs the program stored on the non-transitory computer-readable recording medium of claim 1; therefore, the same rationale of rejection is applicable. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morota as applied to claims 1 and 12 above, and in view of Nishida, (JP 2004355392 A) (hereinafter Nishida).

Referring to claim 2, Morota teaches the recording medium according to claim 1, wherein 
the arithmetic model is generated by machine learning… 
acquire the estimation data, in accordance with the arithmetic model, on the basis of the first state data…of the first target person as discussed above.  However, Morota does not explicitly teach to generate the estimation model based on attribute data indicating a combination of some or all of gender, age, and location of a user, and
…acquire the attribute data of the user.
Nishida teaches attribute data indicating a combination of some or all of gender, age, and location of a user, and
…acquire the attribute data of the user (“The screen autonomous optimization device according to the present invention collects operation information on each GUI screen by a user and stores the information in an operation history storage unit, based on an operation history stored in the operation history storage unit, An evaluation means for evaluating the operability of the user on each GUI screen, and in advance, for each GUI screen, the type, arrangement, order, and guidance display / non-display of various components constituting the GUI screen”, ¶ [0013]; “based on the determination result and the change rule, if a screen change is required, the user is directed to each user in accordance with the change rule”, ¶ [0015], “the change rules are not limited to those related to the literacy level. For example, there may be a change rule related to user attribute information (affiliation, age, years of computer experience)”, ¶ [0017]).
Morota and Nishida are analogous art to the claimed invention because they are concerning with adapting the user interface according to collected information (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Morota and Nishida before them to modify the information processing apparatus of Morota to incorporate the function of changing GUI screen based on attribute information by Nishida.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Nishida (¶ [0013]-[0025]), because the function of changing GUI screen based on attribute information does not depend on the information processing apparatus of Morota.  That is the function of changing GUI screen based on attribute information performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to improve the adaptability of the GUI screen according to the specific user’s need(s) as suggested by Nishida (¶ [0017]).

Referring to claim 9, Morota the recording medium according to claim 1; however, Morota does not explicitly teach acquire coordinate data indicating coordinates of the information on a plurality of types of said functional elements…change a position in a display unit serving as the presentation unit where the information on the functional element is to be presented, on the basis of the acquired coordinate data.
Nishida teaches acquire coordinate data indicating coordinates of the information on a plurality of types of said functional elements…change a position in a display unit serving as the presentation unit where the information on the functional element is to be presented, on the basis of the acquired coordinate data (“The meta-knowledge DB 16 stores, for each GUI screen, various information related to the GUI screen, for example, information describing a change rule related to the type, arrangement, order, and the like of frames, used components, guidance display / non-display (hereinafter, meta-knowledge). Is stored)”, ¶ [0024]; “The meta knowledge DB 16 stores rule knowledge for changing the configuration of each GUI screen. In the illustrated example…an arrangement rule 65”, ¶ [0041]; “The arrangement rule 65 is the arrangement location…of the frame of the frame name 62 and the component of the component name 63”, ¶ [0045]).
Morota and Nishida are analogous art to the claimed invention because they are concerning with adapting the user interface according to collected information (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Morota and Nishida before them to modify the information processing apparatus of Morota to incorporate the function of changing GUI screen according to change rules by Nishida.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Nishida (¶ [0024], [0041]-[0045]), because the function of changing GUI screen according to change rules does not depend on the information processing apparatus of Morota.  That is the function of changing GUI screen according to change rules performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to improve the adaptability of the GUI screen according to the specific user’s need(s) as suggested by Nishida (¶ [0017]).

Regarding claim 13, the instant claim recites the information processing method stored on the non-transitory computer-readable recording medium of claim 2; therefore, the same rationale of rejection is applicable. 


Claims 3, 8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morota as applied to claims 1 and 12 above, and in view of Smirnov, (US 20060123341 A1) (hereinafter Smirnov).

Referring to claim 3, Morota teaches the recording medium according to claim 1; however, Morota does not explicitly teach present information varying in degree of detail according to a plurality of types of said functional elements...
Smirnov teaches present information varying in degree of detail according to a plurality of types of said functional elements... (“FIGS. 6A through 6D are diagrams showing examples of a tooltip generated for an inactive object included in a GUI…a tooltip 560 stating ‘To enable Double-sided Printing, click the Printer Tab, check Duplex Unit’ is displayed on a display screen to help the user”, ¶ [0050], figs. 6A-D; “FIGS. 7A and 7B are diagrams showing examples of a tooltip generated for an object in a GUI to specify a function provided by the object…a tooltip 560 stating ‘Print configuration page’ is displayed near a ‘print’ button on a display screen”, ¶ [0055], figs. 7A-B.  Examiner notes, the details displayed in each tooltip 560 varies according to the type of the element, e.g., “Double-Sided Printing” 600 and “print” button).
Morota and Smirnov are analogous art to the claimed invention because they are concerning with adapting the user interface according to collected information (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Morota and Smirnov before them to modify the information processing apparatus of Morota to incorporate the function of displaying information associated with the specific displayed element by Smirnov.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Smirnov (¶ [0050]-[0056], figs. 6A-7B), because the function of displaying information associated with the specific displayed element does not depend on the information processing apparatus of Morota.  That is the function of displaying information associated with the specific displayed element performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to improve the adaptability of the GUI screen according to the state of a GUI element as suggested by Smirnov (¶ [0014]).

Referring to claim 8, Morota teaches the recording medium according to claim 1; however, Morota does not explicitly teach determine different positions in the presentation unit according to a plurality of types of said functional elements to be positions where the information on the functional elements is to be presented...
Smirnov teaches determine different positions in the presentation unit according to a plurality of types of said functional elements to be positions where the information on the functional elements is to be presented... (“FIGS. 6A through 6D are diagrams showing examples of a tooltip generated for an inactive object included in a GUI…a tooltip 560 stating ‘To enable Double-sided Printing, click the Printer Tab, check Duplex Unit’ is displayed on a display screen to help the user”, ¶ [0050], figs. 6A-D; “FIGS. 7A and 7B are diagrams showing examples of a tooltip generated for an object in a GUI to specify a function provided by the object…a tooltip 560 stating ‘Print configuration page’ is displayed near a ‘print’ button on a display screen”, ¶ [0055], figs. 7A-B.  Examiner notes, the position of the tooltip 560 differs according to the type of the element, e.g., “Double-Sided Printing” 600 and “print” button).
Morota and Smirnov are analogous art to the claimed invention because they are concerning with adapting the user interface according to collected information (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Morota and Smirnov before them to modify the information processing apparatus of Morota to incorporate the function of displaying information associated with the specific displayed element at different positions by Smirnov.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Smirnov (¶ [0050]-[0056], figs. 6A-7B), because the function of displaying information associated with the specific displayed element at different positions does not depend on the information processing apparatus of Morota.  That is the function of displaying information associated with the specific displayed element at different positions performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to improve the adaptability of the GUI screen according to the state of a GUI element as suggested by Smirnov (¶ [0014]).

Regarding claims 14 and 19, these claims recite the information processing method stored on the non-transitory computer-readable recording medium of claims 3 and 8 respectively; therefore, the same rationale of rejection is applicable. 


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morota as applied to claims 1 and 12 above, and in view of Horton et al., (US 20110246880 A1) (hereinafter Horton).

Referring to claim 7, Morota teaches the recording medium according to claim 1; however, Morota does not explicitly teach present the information on the 5functional element in different presentation manners according to a plurality of types of said functional elements...
Horton teaches present the information on the 5functional element in different presentation manners according to a plurality of types of said functional elements... (“Hover targets appear on the page with an icon indicating that a particular location is a valid target. When the user activates a hover target (e.g., by hovering over it), a tool-tip or other help display appears that contains any type of information (e.g., text, images, videos) provided by the author to describe an activity that the hover target demarks”, ¶ [0016]; “When the pointing device (mouse or proximal touch device) cursor hovers over a help icon, the associated help target element is spotlighted and the system displays help text for the help target in a pop-up balloon or other interface to one side of the help target”, ¶ [0022]).
Morota and Horton are analogous art to the claimed invention because they are concerning with adapting the user interface according to collected information (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Morota and Horton before them to modify the information processing apparatus of Morota to incorporate the function of presenting help information in different form according to the type of object the user is hovering over by Horton.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Horton (¶ [0016] and [0022]), because the function of presenting help information in different form according to the type of object the user is hovering over does not depend on the information processing apparatus of Morota.  That is the function of presenting help information in different form according to the type of object the user is hovering over performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to allow the user to be more productive using the application in less time as suggested by Horton (¶ [0005]).

Regarding claim 18, the instant claim recites the information processing method stored on the non-transitory computer-readable recording medium of claim 7; therefore, the same rationale of rejection is applicable. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morota as applied to claim 1 above, and in view of Kunz et al., (US 20090019099 A1) (hereinafter Kunz).

Referring to claim 11, Morota teaches the recording medium according to claim 1; however, Morota does not explicitly teach 10the functional element includes a functional element related to calculation and a functional element related to drawing realized by execution of a learning program as the target program.
Kunz teaches the functional element includes a functional element related to calculation and a functional element related to drawing realized by execution of a learning program as the target program (“Architecture for a word processing application that facilitates operating on mathematical symbols, expressions, and/or equations input to a word processing document, and returning results back to the document. User input to the document in the form of math symbols, expressions or equations is transformed into a format for processing by a math engine. The engine returns one or more operations to the user that can be performed on the input, including calculating mathematical solutions, graphing equations and viewing steps to solving math problems”, Abstract, figs. 6-9; “The architecture finds particular application to the academic environment where teachers can issue examinations, assignments, and projects in a user-friendly application environment such as a word processor document”, ¶ [0019]).
Morota and Kunz are analogous art to the claimed invention because they are concerning with user interface with dynamic elements (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Morota and Kunz before them to substitute the academic application of Kunz for the generic application of Morota. Because both Morota and Kunz teach methods of providing information helpful to a user, it would have been obvious to one skilled in the art to substitute one known element for the other to achieve the predictable result of timeline manipulation. The motivation to substitute would have been to add more value to the user using the application as suggested by Kunz (¶ [0020]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20160203004 (Strong) – discloses help application system adapts content to display help content.
US 20140331132 (Kitagawa) – discloses an apparatus that presents tooltip in a GUI screen of an application.
US 7689916 (Goel) – discloses a system for providing multi-level tooltip information over time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144